COBB, Judge.
We reverse the order of the Seminole County Circuit Court denying the appellant’s motion to transfer venue over the appellee’s petition for modification of alimony from Seminole to Volusia County. Prior to the appellee’s filing of his petition, appellant, as the party to whom the alimony is owed, filed a complaint for enforcement of final judgment of dissolution in the Circuit Court for Volusia County, her county of residence. See § 61.17, Fla. Stat.; Bryant v. Bryant, 566 So.2d 65 (Fla. 5th DCA 1990). Appellee served an answer. Once the enforcement proceeding was undertaken in an appropriate venue, venue was improper in a different county over the subsequently filed petition to modify the same decree which was the subject of the enforcement proceedings. See Bailey v. Malone, 389 So.2d 348 (Fla. 1st DCA 1980).
REVERSED AND REMANDED.
GOSHORN and PETERSON, JJ., concur.